u i l internal_revenue_service revision of national_office technical_advice_memorandum previously released for disclosure as plr dec oo taxpayer’s name taxpayer’s address taxpayer’s e 1i n conferences held issues whether the income from revenue account sec_5271 carrier billing and collection - interstate carrier and carrier billing and collection - intrastate should be categorized as member nonmember or excluded for purposes of calculating the percent income test of sec_501 of the internal_revenue_code interstate collection billing and - whether the percent of income test is an absolute rule or is there a de_minimis_rule that may be applied under certain circumstances whether ic revenues as an inter-exchange carrier x should be treated as member source income or whether amounts collected by x as agent for an be should treated as member source income for purposes of the percent test an agent for collected by ic should the revenues of both the parent x and the subsidiary be combined for purposes of computing the percent member income requirement for x’s continued exemption under sec_501 of the code le f if the total and subsidiary should not be combined can the investment_income attributable to the additional investment of x in y percent test be considered income of for purposes of revenues parent the the x of x if the revenues of the parent x and the subsidiary should be combined should all of y’s revenues be considered nonmember income because y did not deal with its customers on a mutual or cooperative basis what should be the effective date of any required treatment of b treatment of inter-carrier revenues discussed in issue and and y’s gross_receipts as discussed in issue sec_4 a revenues discussed in issue c aggregation of and above x’s acts x is a corporation which was created for the purpose of providing telephone services to its members on a cooperative basis x applied for and was recognized as an organization exempt from federal x’s income founders intended that x be a cooperative formed for the benefit of the rural community it would serve the services provided by x to local exchange carriers lecs its members are those commonly performed by c section under code tax the of are subject x's operations to regulation by federal communications commission at the federal level and by the state’s public_utilities commission puc at the state level regulations at the federal level dictate x’s charges for inter-connect services and access puc regulates the monthly basic service rate x charges its members for telephone service and the rate of return it can earn based on its investment in telephone plant the earnings subject_to puc regulation include charges and services provided for intra-state billing and collection the the x's representative contended and collection revenues should be treated as member-sourced for purposes of the percent member income test of sec_501 because they are derived is attributable to members’ toll calls x adopted this approach in its form_990 for its tax_year ended date a communication service which billing that from in x created a wholly owned subsidiary y y was formed to own and operate a non-broadcast facility to abeeeseute o television or radio signals and other programming by wire cable microwave satellite or other means to subscribers y files form_1120 and lists its business activity as sales service rental cable vision lease yy’s service is offered to persons in x s service area and some adjacent territory x operates as a cooperative allocating all its net_earnings to its members annually via capital credits allocated pro_rata based upon income from members x includes the earnings_of its subsidiary in the capital credits allocated annually to members on a cooperative basis x reflects the net_earnings of y as other changes amounts reflected on its books for the years in question were undistributed_earnings and thus not yet realized on an income_tax basis balance since fund form the its on in tax_year during the the aggregate of dollar_figure percent of gross_income attributable to gross_receipts and other nonmember income received by x amounted to dollar_figure percent of the aggregate of x’s the corresponding percentages were dollar_figure and these calculations exclude interest received by x from y in account receipts were and y’s gross_receipts receipts during gross gross year y ’s x’s y ’s and tax y’s the y does not operate on a cooperative basis and makes no allocation of its net_earnings to its customers law of sec_501 from federal_income_tax for benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses exemption provides code the section the income_tax regulations provides that an organization described in sec_501 must receive at least percent of its income from amounts collected from members for the sole purpose of meeting losses_and_expenses c -1 a of years taxable mutual beginning after december test described in paragraph a taking sec_1_501_c_12_-1 of the regulations provides that for company percent member income of this section is applied without another cooperative or telephone received account accrued income into from the or of a a in to if from one its dollar_figurex income long distance calls telephone company for the performance of communication services involving the completion of or between members of the mutual or cooperative telephone company a cooperative telephone company for example receives as dollar_figurex interest distance interconnection agreements with other telephone_companies for the performance of communication services involving the completion of long distance calls to from or between the cooperative’s members whether or not the credits may be offset in whole or in part by interconnection amounts due agreements calculated without taking into account either in the numerator or denominator the dollar_figurex credits received from the other telephone_companies for telephone calls credits long the the member-income year members as companies fraction under other under from dollar_figurex the and is n golde elephone v commissioner the court held that income received from t c no c billing and collection services long-distance carriers for b is income for the performance of communication services within sec is therefore not taken into account excluded to comply with the percent or more requirement of sec_501 c b i and ociati inc the regulations t d 1979_2_cb_229 notes that concern was expressed that the notice of proposed rulemaking sec_1_501_c_12_-1 of in discussing amounts earned by telephone_companies in connection with completing calls involving members of the cooperative impliedly made distinctions between incoming and outgoing long distance calls between revenues collected by the cooperative and revenues collected by another telephone company for long distance between members of the same telephone cooperative and long distance calls involving a nonmember since it was not the intent of the proposed_regulations to make these distinctions the notice is revised to make clear that revenues from all the above types of long distance calls do not enter into the member-income computation long distance calls between calls and revrul_69_575 1969_2_cb_134 in pertinent part provides that a farmers’ cooperative exempt under sec_521 of the code may establish and control a subsidiary_corporation so long as the activities of the subsidiary are activities that the cooperative its operations itself might engage without affecting its exempt status an exempt cooperative may not utilize a subsidiary for the conduct of operations on an ordinary profit-making basis the ruling held that the parent cooperative lost its exemption because it failed to meet the ruling notes integral part that as an of in o the percent nonmember purchase limitation of sec_521 when the gross_receipts of the subsidiary were taken into account c b acq v commissioner in puget sound plywoed inc three principles are described as fundamental to cooperative operation subordination of capital democratic control and operation at cost subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remain in the hands of patrons of the cooperative rather than in non-patron equity investors in the cooperative to be operating_on_a_cooperative_basis a cooperative must limit the financial return made a cooperative may not be operated for the purpose of paying a return on equity investments capital respect equity words other with t c its to in rationale to classify x’s revenues for purposes of sec_501 of the code the first inquiry is whether any revenues are excluded from the member income test pursuant to sec_501 revenues excluded under this section must satisfy two tests source and function from another telephone company for the performance of communication services involving the completion of long distance calls to from or between members any non-excluded revenues can then be ie classified as whether such revenues are collected from members for sole purpose of meeting losses_and_expenses excluded revenues are received or accrued either member or nonmember-source income the telephone nonmember in this case x’s billing and collection income is derived from of communication services which involve x’s members see golden belt cited above accordingly such income would not be characterized as either member income or nonmember income it would be excluded sec_501 of the code instead test member-income performance companies percent from the the for by of to act the prior revenue and cooperative_telephone_companies were required to their income solely from members as assessments dues and fees for the sole purpose of meeting their expenses the amendments enacted the allowing telephone cooperatives and other named mutual companies to derive up to percent of their income from nonmember sources no subsequent statutory or administrative precedent establishing a de_minimis_rule for this test percent test know of exempt derive mutual we ml companies with respect to issue income collected from nonmember telephone services involving the completion of long distance telephone calls to from or between members is excluded from the percent member-income test under sec_501 of the code this position is also clearly set forth in the underlying regulations and comments from t d cited above performing communication for of exempt the congressional purpose in enacting the percent test prior to the requires combining the gross_receipts of revenue act and cooperative_telephone_companies were required to derive their income solely from members as assessments dues and fees for the sole purpose of meeting their expenses the amendments enacted the percent test allowing telephone cooperatives and other named mutual companies to derive up to l no floor debate discloses the reasons for allowing a minimal amount of nonmember income percent of their income from nonmember sources pub x and y mutual stat the a in are once some these every mutual now of dickinson while mr insurance there companies which have a few thousand dollars which they want to put on time deposit and they will put it in a bank for a short time on time deposit if you do not provide that the principal sources of income shall consist of amounts collected from members you bar them from having those little incidental revenues which they make out of the small matters cong rec vol pincite7 expand mr purnell t hese companies were not able to set_aside any surplus they were not able to any buildings thrift was not only discouraged but penalized accept interest on daily balances in banks they were were they able able not buy not to to cong rec vol pincite0 although the congressional debate centered on mutual insurance_companies and cooperative_telephone_companies congress intended that telephone_companies also be allowed a minimal amount of nonmember income necessary buildings interest applied percent expand mutual test earn new buy the to to on or rank y f telephone cooperatives accounts the and acts refer to conditional exemption for sec_501 should be read together with the legislative_history we do not believe that congress intended that a telephone cooperative can shelter nonmember income from the percent test by placing a controlled_corporation were it otherwise nonmember income in the purpose of the exemption conditioned on substantial income from providing cooperative telephone service to members would be nullified percent percent test test the in in the this case order percent test in determining whether the gross_receipts of x and y should be combined for purposes of we believe that cooperative principles espoused in revrul_69_575 are applicable and controlling in the subsidiary y and maintain its exemption under sec_501 of the code y must have been created to perform a function that x itself might engage x’s operations without affecting x’s exempt status was created and utilized for the conduct of operations on an ordinary profit-making basis y was created for the purpose of providing cable television service to the customers of y in contrast to x whose basis for exemption is the provision of telephone service to its members on a cooperative basis y does not operate on a cooperative basis all profits of are treated as taxable_income with the net profit turned over to x as non-patronage income an integral create part for to of in as x the operations of conducted on as a non-cooperative basis could clearly not be conducted by x an integral part of that cooperative without affecting its exemption because such operations would cause x to violate the fifteen percent nonmember income requirement consistent with the example noted in revrul_69_575 cited above the gross_receipts of y must be aggregated with those of x for purposes of calculating the percent member income test moreover because these receipts are derived from an activity which is not the basis of x’s exemption they must be classified as non- member income conclusions and billing collection accounts from nonmember sources for communications_services which involve when calculating the percent member income test revenues are from revenues excluded members should x’s and and be there is no statutory or administrative precedent for applying a de_minimis_rule in the computation of the percent member income test for organizations exempt under sec_501 revenues collected by an inter-exchange carrier ic as an agent for x and revenues collected by x as an agent for an ic must be excluded for purposes of the percent member income test pursuant to the holding of revrul_69_575 the percent test gross_receipts year beginning january as indicated in conclusion below the combined with to effective applied must the and tax be of y x the income_interest investment dividends received by x from y will be considered nonmember income of x for purposes of the percent test in those tax years when x not required to aggregate its gross_receipts those years beginning before date for and subsequent years this income will not be subject_to the an intercompany_transaction beginning january percent member income since year test and tax the is it i sec_1 y ’s income by required total revenues will years in those x be treated as nonmember in which aggregation is the assistant_commissioner her discretion and granted the specific relief requested under sec_7805 of the code with respect to the position taken in conclusion conclusion will be effective for the tax_year beginning date and all subsequent years exercised has a copy of this technical_advice_memorandum is to be given to the organization sec_6110 of the code provides that it may not be used or cited as precedent -end
